*85On Petition for Rehearing filed January 18, 1921.
Per Curiam.
Plaintiff has filed a petition for rehearing. The petition is largely a reargument of the cause. It is asserted that the ninth interrogatory was double and misleading. In the former opinion we considered this question, and arrived at the conclusion that, in view of the evidence in this case, the jury could not have been misled by the form of the question. As we stated in that opinion: “In this ease there was absolutely no evidence and no contention that the whistle was blown as the locomotive approached the crossing.” It is not contended that this statement is incorrect, but it is asserted that there was evidence to the effect that the locomotive blew the whistle when the train came into the village (some twenty minutes before the accident occurred), and that the jury might have had this in mind. We do not believe that this contention is at all tenable. The two preceding interrogatories clearly indicated both the lime and the place to which the inquiry was restricted. The three interrogatories were as follows:
“I. At the time of such accident, if any occurred, was the railway company’s engine and train, approaching Fourth avenue at the crossing of the railroad on the house track ?
“8. At what rate of speed was said engine and train approaching and coming upon said crossing ?
“9. Was the bell being rung or the whistle blown? ”
These three interrogatories follow each other in logical order. The first two fix the time and place to which the inquiry is directed. The time is specifically stated to be, “at the time of such accident.” The seventh and eighth interrogatory together inquire as to the rate of speed of the train, as it approached the Fourth avenue crossing at the time the accident occurred. The ninth interrogatory asks if the whistle was blown or the bell rung. Manifestly it referred to the same time and incident referred to in the previous questions. It is inconceivable that intelligent men could have understood it otherwise. Nor is there, under the evidence, any reason to doubt that the jury so understood the interrogatory; and that they must have found that the bell was rung for the requisite distance from the crossing. The evidence relating to the ringing of the bell was as follows:
*86Hannah Bartkowski, the driver, testified that she did not hear the bell. One Nowatzck, a witness for the plaintiff, testified also that he did not hear the bell. Opposed to this negative testimony the defendant introduced the testimony of the engineer and fireman, three brakemen, a farmer, two laborers, and the manager of a local lumberyard.
According to the testimony of the engineer and the fireman the locomotive was equipped with a device whereby, by turning a little valve, the bell was put in action, and would continue to ring until the valve was turned off. They further testified that the bell was rung continuously during the entire time they were engaged in switching. The testimony to the effect that the bell was rung during all the time they were engaged in switching was corroborated by the three brakemen. One Mohler, local manager of the Rogers Lumber Company, testified that at and immediately prior to the accident he was in a place where he could observe the crossing and the approach to it on the north side of the railway tracks; that he observed the brakeman warning the women by holding up his hand when they were more than 60 feet away from the crossing; that the brakeman made two attempts to stop them; that when the rig was more than 60 feet away from the track, Mohler observed that the bell was ringing. One Mansfield, a farmer living-southwest of Courtenay, testified that at the time the accident occurred he was standing on Roshold’s cornel-, about 100 feet south of the main track; that he observed the rig containing the two women approaching from the north; that he saw the brakeman warn them; that for sometime before he could see the locomotive he heard the bell ringing. One Ryan, a resident of Courtenay, who said he was a common laborer, testified that he was on his way to work; that he was coming down on the west side of main street going north (on the south side of the track) ; that as he was going down the street and opposite the Eire-hall (situated some 50 feet south of the main track) ; he heard the bell ringing, although he could not see the locomotive. He further testified: “When I got right about down to here, just between the passing-track and the main line, I looked over here then, and the engine was just a little to the west of the coal shed, west of the east end, I should say. I had time to cross, and went across, and just as I got across the track out of the way, I heard somebody holler off to one side, and I turned and I seen a man raise his hand, doing that way [indicating] ; *87it was one of tbe trainmen, but I don’t know which.” He further testified that during all of this time he heard the bell ringing. Somewhat similar testimony was given by one Wright, who also stated that his occupation was that of a common laborer.
It will be noted that, so far as there was any controversy relating to the' ringing of the bell, it was whether the bell was being rung at all. As already stated two witnesses for the plaintiff testified that they did not hear the bell, and several witnesses testified for the defendant that the bell rang not only at the time of the accident, but for a considerable length of time prior thereto. If-the witnesses for the defendant told the truth the bell was unquestionably rung as prescribed by the statute. If the .facts were as the negative testimony adduced by the plaintiff tended to prove, then the bell did not ring at all. In answering, as they did, the jury must have believed the testimony of defendant’s witnesses.
The other propositions advanced in the petition for rehearing were all considered at the time the former decision was promulgated. A majority of the court were of the opinion that, under the facts found by the jury, there was no actionable negligence on the part of the defendant; hence, the errors predicated upon requested instructions and proposed interrogatories bearing on the question of contributory negligence were deemed immaterial. A careful reconsideration of the case has not altered the views of the majority. And not a single authority has been found which we deem inconsistent with these views. Most of the eases which have been called to our attention are cases like Coulter v. Great Northern R. Co. 5 N. D. 568, 67 N. W. 1046, and Rober v. Northern P. R. Co. 25 N. D. 394, 142 N. W. 22, wherein some party was actually run over by train at a crossing.' That, of course, is not the condition here. Here there is no contention that there was any collision.
We adhere to the former opinion. Rehearing denied.
Ribpzei/l and Robinson, JJ., concur.